         Case 1:18-cv-00466-RP Document 116 Filed 10/07/19 Page 1 of 10



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

HOSPITAL INTERNISTS OF AUSTIN, P.A., §
and HOSPITAL INTERNISTS OF TEXAS,      §
                                       §
            Plaintiffs,                §
                                       §
v.                                     §                               1:18-CV-466-RP
                                       §
QUANTUM PLUS, LLC, formerly known as   §
QUANTUM PLUS, INC., d/b/a              §
TEAMHEALTH HOSPITAL MEDICINE           §
WEST, TEAM HEALTH, LLC, formerly known §
as TEAM HEALTH, INC., and AMERITEAM §
SERVICES, LLC,                         §
                                       §
            Defendants.                §

                                               ORDER

       Before the Court is Plaintiffs Hospital Internists of Austin, P.A. (“HIA”) and Hospital

Internists of Texas’ (“HIT”) (collectively, “Plaintiffs”) motion for leave to join Lonestar Hospital

Medicine, PA (“Lonestar”) as a defendant. (Dkt. 88). Quantum Plus, LLC (“Quantum”) and

Ameriteam Services, LLC (“Ameriteam”) (collectively, “Defendants”), filed a response. (Dkt. 92).

Having considered the parties’ submissions, the applicable law, and the record, the Court finds the

Plaintiffs’ motion to join Lonestar should be granted.

                                         I. BACKGROUND

       Defendants Quantum and Ameriteam are foreign limited liability companies that provide

medical staffing services to hospitals. (Am. Compl., Dkt. 91, at 2–4). To ensure sufficient medical

staffing for their hospital clients, Defendants either acquire emergency and hospitalist groups

directly or enter into independent contracts with them. (Id. at 4). HIA is a physician-owned and

physician-managed group based in Texas. (Id. at 3–4). HIT is a nonprofit health organization also

with its principal place of business in Texas that provides certain professional medical services on


                                                   1
          Case 1:18-cv-00466-RP Document 116 Filed 10/07/19 Page 2 of 10



behalf of HIA. (Id. at 4). HIA entered into a staffing contract (the “Services Agreement”) with

Quantum to provide staffing to St. David’s Healthcare Partnership, LP’s (“St. David”) facilities.

Shortly after, Quantum assigned “all of its rights, duties, and obligations” under the Service

Agreement to Lonestar. (Mot. Joinder, Dkt. 88, at 4). Lonestar is a nondiverse, Texas entity. (Id. at

5).

        While all three entities—HIA, Quantum, and Lonestar—executed the Assignment in January

2015, Plaintiffs allege the signatories did not recall the Assignment until it surfaced during discovery.

(Id. at 2). Plaintiffs previously filed a motion for determination under Rule 19 asking the Court to

determine whether Lonestar is a required party. (Mot. Determination, Dkt. 79). At that time,

Plaintiffs had not moved to join Lonestar as a defendant and Defendants had not moved to dismiss

Plaintiffs’ claims for failure to join a required party. (Id.; Resp., Dkt. 82). Both parties avoided taking

a position on whether Lonestar was a required or indispensable party at all. (Order, Dkt. 85, at 2).

Accordingly, the Court declined to sua sponte join Lonestar to the litigation or render an advisory

opinion as to whether it was a necessary party but noted that Plaintiffs “may file a motion to join

Lonestar if they believe it is a required party.” (Id.).

        Plaintiffs then filed their motion for leave to join Lonestar. (Mot. Joinder, Dkt. 88). Plaintiffs

contend that Lonestar is a necessary party because “it is a party to the contract at issue in this breach

of contract case.” (Id. at 4). Defendants are not opposed to joinder and note in their response that

“to the extent Plaintiffs want to join Lonestar, they are free to do so.” (Resp., Dkt. 92, at 3).

Defendants even note that they offered to sign “an agreed order allowing the addition of Lonestar”

to the litigation, but Plaintiffs declined. (Id.). Despite the apparent agreement between the parties

over joinder, Defendants nevertheless contend Plaintiffs’ motion for joinder should be denied

because it is untimely, does not present a complete picture of the claims Plaintiffs intend to assert

against Lonestar, and Plaintiffs did not attach a proposed amended complaint to their motion for


                                                      2
          Case 1:18-cv-00466-RP Document 116 Filed 10/07/19 Page 3 of 10



leave to join Lonestar. (Id. at 3–15). Defendants also contest Plaintiffs’ decision to pursue court

involvement, noting that “[i]f Plaintiffs want Lonestar to be a party, then Plaintiffs need to dismiss

this case and refile in state court.” (Id. at 7).

        The Court notes that this motion for joinder presents an unusual procedural posture.

Plaintiffs originally filed this lawsuit in federal court. (Compl., Dkt. 1). Plaintiffs now move to join

Lonestar to the litigation as a necessary and indispensable party under Federal Rule of Civil

Procedure 19, knowing that joinder would destroy diversity and their own choice of forum. (Mot.

Joinder, Dkt. 88, at 5). Defendants’ lack of substantive opposition to joinder only adds to this case’s

peculiar posture. (Resp., Dkt 92, at 2–3). Within this context, the Court must decide whether to

grant Plaintiffs’ motion to join Lonestar, a nondiverse entity, which would require dismissal for lack

of subject-matter jurisdiction.

                                              II. DISCUSSION

        Federal Rule of Civil Procedure 19 states that a party must be joined if “the court cannot

accord complete relief among the existing parties” in that party’s absence. Ordinarily, the party

advocating joinder bears the burden of demonstrating that a missing party is necessary. Hood ex rel.

Mississippi v. City of Memphis, Tenn., 570 F.3d 625, 628 (5th Cir. 2009). Once a movant shows that a

“possibly necessary party is absent,” the burden shifts to the opposing party to dispute that finding.

Id. If the absent party is necessary, but it “cannot be joined without destroying subject-matter

jurisdiction, the court must then determine whether that person is ‘indispensable,’ that is, whether

litigation can be properly pursued without the absent party.” Id. If an indispensable party cannot be

joined without destroying subject-matter jurisdiction, “the court must determine whether, in equity

and good conscience, the action should proceed among the existing parties or should be dismissed.”

Fed. R. Civ. P. 19(b).




                                                    3
          Case 1:18-cv-00466-RP Document 116 Filed 10/07/19 Page 4 of 10



        As the party advocating joinder, Plaintiffs bear the initial burden of demonstrating that

Lonestar is a necessary party. Hood, 570 F.3d at 628. Plaintiffs begin their motion for joinder by

arguing that Lonestar is “an absent necessary party” because “it is a party to the contract at issue in

this breach of contract case.” (Mot. Joinder, Dkt., 88, at 4). Specifically, Plaintiffs contend that

Quantum assigned “all of its rights, duties and obligations” under the Services Agreement at issue in

this case to Lonestar shortly after HIA and Quantum entered into the agreement. (Id.). In their prior

motion for determination under Rule 19, Plaintiffs stated that “[a] judgment rendered in Lonestar’s

absence will be prejudicial to Plaintiffs because the very entity charged, via the Assignment, with

exercising all duties under the Services Agreement (including those that form the basis of the suit)

will not be present and subject to potential liability.” (Mot. Determination, Dkt. 79, at 6).

        Once Plaintiffs have sufficiently demonstrated that a “possibly necessary party is absent,”

the burden shifts to the opposing party to dispute that finding. Hood, 570 F.3d at 628. Here,

Defendants do not oppose joining Lonestar. (Resp., Dkt. 92, at 2–3). While Plaintiffs styled their

joinder motion as opposed, Defendants repeatedly insist that they do not oppose joinder at all. (Id.).

Defendants maintain they “have not taken the position that they oppose joinder,” that “[t]he

problem is not that Defendants oppose joinder, but rather federal court jurisdiction does not allow

joinder,” and that “to the extent Plaintiffs want to join Lonestar, they are free to do so.” (Resp., Dkt.

92, at 3). Moreover, both parties agree that Defendants offered to sign an agreed order allowing the

addition of Lonestar to the litigation.1 (Resp., Dkt. 92, at 3; Pls.’ Reply, Dkt. 94, at 2 n.2).

        Given the procedural posture of this case and Defendants’ lack of substantive opposition to

joinder, the Court declines to make a Rule 19 finding about whether Lonestar is an indispensable

party. As an initial matter, the burden-shifting framework under Rule 19 envisions a dispute between

1 Plaintiffs note that Defendants only agreed to an order adding Lonestar to the litigation after they filed their
motion. (Pls.’ Reply, Dkt. 94, at 2 n.2). Timeline aside, the point is the same: Defendants are unopposed to
joining Lonestar as a party to this case.

                                                        4
          Case 1:18-cv-00466-RP Document 116 Filed 10/07/19 Page 5 of 10



the parties over joinder. Hood, 570 F.3d at 628 (“While the party advocating joinder has the initial

burden of demonstrating that a missing party is necessary, after an initial appraisal of the facts

indicates that a possibly necessary party is absent, the burden of disputing this initial appraisal falls

on the party who opposes joinder.”). Defendants have not taken the position that they oppose

joinder and therefore do not dispute Plaintiffs’ assertion that Lonestar is a necessary party. (Resp.,

Dkt. 92, at 7). The procedural posture of this case only adds to the peculiarity of this Rule 19

motion. In the instant case, Plaintiffs have moved for joinder pursuant to Rule 19. (Mot. Joinder, Dkt.

88, at 1). Rule 19 issues are ordinarily raised “either by pre-answer motion or by inserting the

defense of nonjoinder in the answer itself.” 7 Charles Alan Wright & Arthur R. Miller, Federal Practice

and Procedure § 1609 (3d ed. 2019). “Typically, the motion will be made under Rule 12(b)(7), which

specifically refers to the defense of ‘failure to join a party under Rule 19.’” Id. Defendants in this case

have not moved to dismiss Plaintiffs’ claims for failure to join a required party, the typical posture

for a Rule 19 analysis. (Resp., Dkt. 92). Thus, this is not a compulsory joinder issue under Rule 19

wherein the Court must decide whether to require joinder against the Plaintiffs’ will. Wright &

Miller, Federal Practice and Procedure at § 1602 (explaining the purpose and construction of Rule 19 and

noting that “[c]ompulsory joinder is an exception to the general practice of giving plaintiff the right

to decide who shall be the parties to a lawsuit.”). Given Defendants’ lack of substantive opposition

to joinder and the atypical procedural posture of this case, the Court sees no reason to proceed

through the burden-shifting analysis required under Rule 19.

        Moreover, the Court does not find it necessary to make a determination about whether

Lonestar is an indispensable party to resolve Plaintiffs’ joinder motion. When a party seeks to join a

nondiverse defendant after removal, the Fifth Circuit has concluded that the competing interests at

play are “not served by a rigid distinction [as to] whether the proposed added party is an




                                                     5
          Case 1:18-cv-00466-RP Document 116 Filed 10/07/19 Page 6 of 10



indispensable or permissive party.” Hensgens v. Deere & Co., 833 F.2d 1179, 1182 (5th Cir. 1987).2

Instead, when confronted with an amendment to add a nondiverse party, the district court “should

use its discretion in deciding whether to allow that party to be added.” Id. In making this

determination, the court should balance two competing interests. Id. On the one hand, the court

should note “the danger of parallel federal/state proceedings with the inherent dangers of

inconsistent results and the waste of judicial resources.” Id. On the other hand, the court should

consider that “the diverse defendant has an interest in retaining the federal forum.” Id. In weighing

these two interests, the court should consider (1) “the extent to which the purpose of the

amendment is to defeat federal jurisdiction”; (2) “whether [the] plaintiff has been dilatory in asking

for amendment”; (3) “whether [the] plaintiff will be significantly injured if amendment is not

allowed”; and (4) “any other factors bearing on the equities.” Id. In determining whether to allow

joinder of nondiverse Lonestar, the Court will examine each of the Hensgens factors in turn.3

        The first Hensgens factor, whether Plaintiffs’ primary purpose in seeking to join Lonestar is to

defeat diversity jurisdiction, militates in favor of granting the joinder motion. There is no evidence to

suggest that Plaintiffs brought this motion to defeat federal jurisdiction. Plaintiffs’ reluctance to

relinquish the federal forum is clear from their motions. (Mot. Determination, Dkt. 79 (seeking a

2 The Court notes again that the procedural posture presented here is relatively unusual and differs from the
situation in Hensgens v. Deere & Co., 833 F.2d 1179 (5th Cir. 1987). In Hensgens, the plaintiff initially filed her
lawsuit in state court. Id. at 1180. Defendant removed the case to federal court on the basis of diversity. Id.
After removal, the plaintiff moved to amend her complaint to add a nondiverse defendant. Id. Here, Plaintiffs
initially filed their lawsuit in federal court and now seek to add a nondiverse defendant that would destroy
diversity and require dismissal. (Compl., Dkt. 1; Mot. Joinder, Dkt. 88). While the procedural postures of the
cases differ, the Court finds the competing interests at stake in Hensgens are likewise at stake here and will
balance the interests accordingly.
3 While the Hensgens factors are typically examined in determining whether to allow joinder of a party under

28 U.S.C. § 1447(e)—that is, when, after removal the plaintiff seeks to join additional defendants whose joinder
would destroy subject-matter jurisdiction—the Court concludes that the Hensgens factors should nevertheless
govern the analysis here. Granting Plaintiffs’ motion to join Lonestar as a defendant would destroy diversity
and this Court’s subject-matter jurisdiction. Despite this case’s peculiar procedural posture—Plaintiffs chose
the federal forum and now seek through their joinder motion to destroy diversity jurisdiction—the same
competing interests of maintaining the federal forum and avoiding parallel litigation exist here.


                                                        6
          Case 1:18-cv-00466-RP Document 116 Filed 10/07/19 Page 7 of 10



determination under Rule 19 about whether Lonestar is a required party rather than moving for

joinder); (Mot. Joinder, Dkt. 88, at 6–7 (listing legal factors the Court should consider in determining

whether Lonestar is an indispensable party under Rule 19, but declining to take a consistent position

about whether Lonestar is an indispensable party); (Pls.’ Reply, Dkt. 94, at 2 (“Plaintiffs should not

have to voluntarily destroy subject-matter jurisdiction merely because Defendants will now agree to

the joinder of Lonestar.”4)). Instead, it appears Plaintiffs seek to join Lonestar to ensure they can

recover complete relief. (Mot. Joinder, Dkt. 88, at 6). Specifically, Plaintiffs note that even if

Quantum and Lonestar are jointly and severally liable on the Services Agreement,5 Plaintiffs might

not be able to recover attorney’s fees under current Texas law6 from Quantum, a limited liability

corporation (“LLC”). Because the record indicates that Plaintiffs’ primary purpose in joining

Lonestar is not to destroy subject-matter jurisdiction, but instead to ensure they can obtain complete

relief, the first Hensgens factor weighs in favor of granting Plaintiffs’ joinder motion.

        The second Hensgens factor, whether Plaintiffs were dilatory in seeking to join Lonestar, is a

closer call, but also weighs in favor of granting Plaintiffs’ motion. Plaintiffs filed their motion for

joinder on August 7, 2019, well after the January 25, 2019 joinder deadline. (Mot. Joinder, Dkt. 88;

Scheduling Order, Dkt. 39). Therefore, Plaintiffs’ delay would normally weigh against granting their

motion for joinder. But this Court’s July 25, 2019 Order invited Plaintiffs to file a motion to join

4 Plaintiffs chose to move for joinder, included Lonestar as a party in the amended complaint attached to
their reply brief, and added Lonestar as a party to their Third Amended Complaint currently pending before
this Court. (Mot. Joinder, Dkt. 88; Pls.’ Reply, Dkt. 94-1, at 1; Mot. File Third Am. Compl., Dkt. 108, at 1).
Plaintiffs were never compelled to move for joinder.
5 Plaintiffs suggest Quantum and Lonestar are jointly and severally liable on the Services Agreement under

Texas law because the Assignment “did not expressly release Quantum of liability.” (Mot. Joinder, Dkt. 88, at
5).
6 Under Texas law, “A person may recover reasonable attorney’s fees from an individual or corporation, in

addition to the amount of a valid claim and costs” on a breach of contract claim. Tex. Civ. Prac. & Rem.
Code § 38.001(8). The Texas Supreme Court has yet to conclusively say whether a party may recover
attorney’s fees from unincorporated entities like Quantum. However, in Hoffman v. L & M Arts, 838 F.3d
568, 583 n.14 (5th Cir. 2016), the Fifth Circuit referred to a Texas Court of Appeals case in support of the
district court’s Erie guess that an LLC was not an “an individual or corporation under section 38.001(8).” Id.
at 583. Based on this reasoning, Plaintiffs may not be able to recover attorney’s fees against Quantum.

                                                      7
             Case 1:18-cv-00466-RP Document 116 Filed 10/07/19 Page 8 of 10



Lonestar if they believed Lonestar to be a required party. (Order, Dkt. 85, at 2 (“Plaintiffs may file a

motion to join Lonestar if they believe it is a required party.”)). Plaintiffs filed their motion to join

Lonestar less than two weeks later. (Mot. Joinder, Dkt. 88). The Court will therefore view Plaintiffs’

motion as a timely response to the Court’s invitation and consider the second Hensgens factor as

weighing in favor of joinder.

           The third Hensgens factor, whether the Plaintiffs would be prejudiced by denying leave to join

Lonestar, is another close call, but ultimately weighs in favor of joinder. In assessing this factor,

courts have looked to a number of considerations, including whether the plaintiff could recover

against the already named diverse defendant, Irigoyen v. State Farm Lloyds, No. CA-C-03-324-H, 2004

WL 398553, at *5 (S.D. Tex. Jan. 5, 2004) and whether the possibility of a separate state court

proceeding would result in inefficient parallel proceedings. Bienaime v. Kitzman, No. CIV. A. 00-284,

2000 WL 381932, at *5 (E.D. La. Apr. 12, 2000). Here, Plaintiffs and Defendants appear to agree

that under the prevailing interpretation of Texas law, a person cannot recover attorney’s fees on a

breach of contract case from unincorporated entities like Quantum. Tex. Civ. Prac. & Rem. Code

§ 38.011(8).7 Under this interpretation of section 38.011(8), Plaintiffs could not recover attorney’s

fees for their breach of contract claim from Quantum, the existing Defendant on their breach of

contract claim. Id. As for the potential for parallel litigation, Defendants contend that Plaintiffs plan

to file a separate lawsuit in state court against Lonestar, irrespective of this Court’s ruling. (Resp.

Dkt. 92, at 6; Letter Agreement., Dkt. 92-6, at 1–2). As Defendants note, two parallel lawsuits arising

from the same set of facts would “be a waste of judicial resources” and “could lead to possible

inconsistent obligations.” (Resp., Dkt. 92, at 7). Accordingly, the Court concludes the third Hensgens

factor weighs in favor of joinder.

7   See supra note 6.



                                                     8
          Case 1:18-cv-00466-RP Document 116 Filed 10/07/19 Page 9 of 10



        The final Hensgens factor requires an analysis of other equitable factors. Given the unique

procedural posture of the case, the Court finds that an examination of the equities further tilts the

balance in favor of granting Plaintiffs’ joinder motion. Plaintiffs initially filed this lawsuit in federal

court and chose to file this motion to join a nondiverse defendant knowing full well that joinder

would destroy this Court’s jurisdiction. (Mot. Joinder, Dkt. 88, at 5 (“Lonestar is a Texas entity and

its joinder will destroy complete diversity.”)). While Defendants have a stated interest in litigating in

a federal forum, they acknowledge that Plaintiffs would have an adequate remedy in state court.

(Resp., Dkt. 92, at 7). They also note the potential for inefficient parallel litigation and inconsistent

obligations if Plaintiffs were to file a separate lawsuit in state court, as Plaintiffs allegedly intend to

do “irrespective of this Court’s ruling.” (Resp., Dkt. 92, at 6–7). Given the existence of an adequate

remedy in state court, the potential for inefficient parallel litigation and inconsistent obligations, and

Plaintiffs’ own choice in moving for joinder to destroy their chosen forum, the Court concludes that

the equities weigh in favor of joining Lonestar.

        Thus, after considering the law, the parties’ arguments, and the record, this Court concludes

that the Hensgens factors weigh in favor of granting Plaintiffs’ motion for joinder. Because Lonestar

is a nondiverse defendant, the Court must now address the question of its jurisdiction.

               III. DISMISSAL FOR LACK OF SUBJECT-MATTER JURISDICTION

        District courts have original jurisdiction of all civil actions between citizens of different

states where the matter in controversy exceeds $75,000. 28 U.S.C. § 1332(a)(1). Joining Lonestar to

this case destroys diversity jurisdiction. (Mot. Joinder, Dkt. 88, at 5) (“Lonestar is a Texas entity and

its joinder will destroy complete diversity.”). After considering the Defendants’ lack of opposition to

joining Lonestar and balancing the Defendants’ interest in maintaining the federal forum with the

competing interest of avoiding parallel lawsuits, the Court grants Plaintiffs’ motion to join Lonestar.




                                                      9
        Case 1:18-cv-00466-RP Document 116 Filed 10/07/19 Page 10 of 10



With the addition of Lonestar, this Court no longer has diversity jurisdiction. 28 U.S.C. § 1332(a)(1).

Accordingly, this case shall be dismissed without prejudice pursuant to 28 U.S.C. § 1332(a)(1).

                                        IV. CONCLUSION

       Accordingly, IT IS ORDERED that Plaintiffs’ motion for leave to join Lonestar, (Dkt. 88),

is GRANTED. Because joinder destroys diversity and this Court’s jurisdiction, IT IS FURTHER

ORDERED that this action be DISMISSED for lack of subject-matter jurisdiction.


         SIGNED on October 7, 2019.

                                               _____________________________________
                                               ROBERT PITMAN
                                               UNITED STATES DISTRICT JUDGE




                                                  10
